Order. Application for leave to file bill granted and process ordered; but should the Attorney General be advised to move to dismiss, a motion to advance the hearing on the motion to dismiss to the earliest practicable day will be entertained, in order that the issues arising from such motion may be considered in connection with the- controversies now under advisement resulting from the original bill filed by the State of Rhode Island and other causes involving kindred questions which are now also under submission.